—In a proceeding pursuant to CPLR article 75 to compel arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 14, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The petitioner’s property was damaged by a storm on December 11-12, 1992. The proofs of loss executed by the petitioner on December 29, 1993, settled all claims against the respondent for storm damage to the property except for damage to piers, docks, and bulkheads. We agree with the Supreme Court that since the petitioner has not made a claim for the alleged storm damage for which it now seeks arbitration, there is no arbitrable issue. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.